Title: To George Washington from William Phillips, 19 September 1780
From: Phillips, William
To: Washington, George


                        
                            Sir
                            New York Septr 19th 1780
                        
                        I have the honour of receiving Your Excellency’s letter of the 16th Instant, for which I return you, Sir, my
                            thanks.
                        By the arrival of a British Officer of the Troops of Convention Lieutenant Coan I am informed of Dispatches
                            from Brigadier General Hamilton being sent to me under cover to Your Excellency and I shall be greatly obliged to you,
                            Sir, to direct their being sent to me at Elizabeth-Town.
                        I take for granted I shall meet some Officer from you, Sir, instructed to confer with me on the subject of a
                            General Exchange of Prisoners of War. I have the honour to be, Sir, with great personal respect Your Excellency’s most
                            obedient and most humble Servant
                        
                            W. Phillips
                        
                    